DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 1 and 15 are allowable. The restriction requirement between Inventions I, II, III, and IV, as set forth in the Office action mailed on 11/18/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/18/2019 is withdrawn.  Claims 4-6, 10-12, and 17-18, directed to Inventions I, II, and IV are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



Response to Arguments/Amendment
The amendment to Claims 1 and 15 is acknowledged.
The amendment to Claims 1 and 15 overcomes the Double Patenting and Art rejections.



Allowable Subject Matter
The closes Prior art of record, Harcourt (US 5,528,356 A), discloses most of the claim limitations. Harcourt (US 5,528,356 A) discloses an Optical Time Domain Reflectometer (OTDR) and a method of generating a merged trace along an optical fiber with an Optical Time Domain Reflectometer (OTDR) (Figs. 1 and 2, abstract, OTDR 10, col 8, line 32, col 10, line 49-col 11, line 22, including the table) comprising: a processor (main processing section 14, col 8, line 36); and a non-transitory, tangible memory storing executable instructions that, when executed by the processor (ROM 42, col, 8, lines 60-62 and ROM 52, col 9, lines 7-13), cause the processor to perform: generating a first light signal comprising a light pulse-width having a first duration (see Fig. 2, col 10 line 60-col 11, line 17 and Table); generating a second light signal 

Claims 1, 4-7, 10-15, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an Optical Time Domain Reflectometer (OTDR) comprising: a processor; and a non-transitory, tangible memory storing executable instructions that, when executed by the processor, cause the processor to perform: comparing an amplitude of a shorter pulse-width signal to an amplitude of a longer pulse-width signal; and stitching, based on whether the amplitude of the shorter pulse-width signal is less than or equal to the amplitude of the longer pulse-width signal, a portion of the second OTDR trace to one of a portion of the first OTDR trace at an intersection of the second electrical signal with the first electrical signal and a portion of the third OTDR trace at an intersection of the third electrical signal with the second electrical signal; whereby a ratio of total noise to be combined in the step of stitching minimizes a backscatter noise level in combination with the rest of the limitations of the above claims.
Regarding Independent Claim 15, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of using an Optical Time Domain Reflectometer (OTDR) comprising: comparing an amplitude of a shorter pulse-width signal to an amplitude of a longer pulse-width signal; and stitching, based on whether the amplitude of the shorter pulse-width signal is less than or equal to the amplitude of the longer pulse-width signal, a portion of the second OTDR trace to one of a portion of the first OTDR trace at an intersection of the second electrical signal with .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0313719 A1, US 2018/0372581 A1, US 5,708,500 A, and US 5,155,439 A disclose stitching overlapping traces or adjacent segments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877